MANNING, J.
This suit was brought upon a note_ given to plaintiffs for the rent of land. The objections to evidence admitted and charges refused, in the court below, and the only errors assigned, are founded on the rule that a tenant shall not be permitted to dispute the title of his landlord, especially when be has had undisturbed enjoyment and use of the premises leased, during the term for which they were let to him. This is a well established and very important and salutary general rule. The reason on which it rests is, that legal policy in support of the interests of society, requires that the situation of a landlord and the rights he claims in respect of property which he is in possession of and lets to another as his tenant, shall not be impaired by the act of a person who, by recognizing them, obtained a position of advantage in relation to the property. He is held to have tacitly engaged not to avail himself of that position, to do anything in derogation of the rights so recognized. Is the rule violated by anything done in the case now in hand ?
The lands leased, in this instance, and for the rent of which *92during the year 1876, the note sued on was given, were sixteenth section school lands, in what was township 7, range 12, according to the Florida survey made under the authority of the United States; a part of which township was found to be across the line between Florida and Alabama, and therefore a fractional township in this State; and this part having been organized as a township in Alabama, appellants were, in 1874, elected school trustees thereof. In 1875. this fraction was, by an act of the legislature, abolished as a separate corporation, and annexed to and made a part of an adjoining township. Doubtless, without being aware of this, appellants as trustees of said township, acting in their public capacity as such, in January, 1876, leased the land to appellees, defendants below, for that year, not giving to them (it seems) any written lease, and taking from them their note for the rent, payable to themselves.
It was as such school lands and by appellants as township trustees, that the lease was confessedly made. This was understood, and on all hands admitted. The township was in fact the acknowledged landlord, and the rent to be paid was to go to the township for the support of its public schools. The mistake of taking the note payable to plaintiffs, instead of, as the law required, to the township, did not change the nature of the transaction, or the rights of the parties to it, as then understood by everybody. And in eliciting evidence of these facts by a cross-examination of the plaintiffs themselves, defendants were not trying to prove or do anything in derogation of the rights of their landlord, or of any rights asserted by the plaintiffs or recognized by the defendants when the lease was made.
The issue joined, and to which no objection is offered, is made up under section 2890 (2528) of the Code of 1876, which requires the suit on such a note to be brought in the name of the party really interested, whether he have the legal title or not; and the evidence objected to tended to establish that this suit was not so brought. No other question was raised by the pleadings. But the evidence shows that'plaintiffs were seeking to recover the amount of the note to apply it to the payment of money which they claimed that the fractional township owed them — while one of the defendants, who denied their right to recover, is a trustee of the township as constituted by the act of 1875, and insists that the money is due to it. That the fractional township 7 is united to and a part of township 26, range 1, of the Alabama survey, is not disputed; and the rents of this school land, therefore, belong to the township. In showing this, defendants are not turning against their landlord or controverting *93any thing which, as tenants, they were bound to concede. There is no inconsistency between their present position and that they assumed when they became tenants of the township. The rent money sued for is due to the township with which the fractional one is identified; and it is only through it that the latter can obtain the benefit of that rent. And since the plaintiffs are not the administrators of these school funds, and the law has provided that the trustees entitled to receive the money shall, before doing so, give bond as public officers for the faithful application of it, the circuit judge did not err in admitting the evidence objected to or in refusing the charges requested.
Let the judgment of the Circuit Court be affirmed.
Brickell, C. J., dissenting.